Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 1 of 52




                Response to Report of William Briggs




                       Stephen Ansolabehere




                         December 4, 2020
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 2 of 52




I.      Statement of Inquiry

        1. I have been asked by counsel for the Democratic Party of Georgia, the DSCC, and the

DCCC to evaluate the report of Dr. William Briggs. I am compensated at the rate of $550 an hour.

        2. A brief summary of my high-level opinions and conclusions is below. Overall, however,

based on my review, I find the estimates and analyses in Dr. Briggs report to be unreliable, and

the analysis is not up to scientific standards of survey research, statistics and data science, or

election analysis. There are substantial errors in the design of the survey, and errors and

inconsistencies in the data used in the analysis that are sufficient to invalidate any calculations or

estimates based on these data. The survey design and implementation fail to meet basic scientific

standards of survey research and statistical analysis of surveys. And, the interpretation of the data

does not account for obvious and important features of absentee voting, including permanent

absentee voters who do not need to request ballots to receive them, and late, rejected, invalid, and

spoiled absentee ballots. The errors in design, analysis, and interpretation of the data are of

sufficient magnitude that there is no foundation for drawing any conclusions or inferences based

on Dr. Briggs’ report.

II.     Summary Assessment

        3. In his report, Dr. Briggs evaluates survey data that was provided to him by a third party

and assumes that “the respondents [to the survey] are representative and the data are accurate.” 1

There is no indication in his report that any analysis was conducted by him, or by those who

provided the data to him, to verify the correctness or integrity of the data provided, the quality of

the survey, or the representativeness of the sample on which Dr. Briggs based his analysis. It is

standard scientific practice in the field of survey research to give careful scrutiny to data before


1
 William M. Briggs, “An Analysis of Surveys Regarding Absentee Ballots Across Several States,” November 23,
2020, page 1.


                                                                                                         1
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 3 of 52




conducting any statistical analysis, including understanding the structure and wording of the

survey questions, the sampling method and response rate, and the characteristics of the sample,

such as demographic and behavioral indicators. It is never the practice to assume that survey data

are representative and correct.

       4. In his report, Dr. Briggs defines two types of errors. People who received absentee

ballots even though the survey indicates they did not request an absentee ballot are designated

“Error #1.” People who returned absentee ballots even though the election office did not record an

absentee vote from them are designated “Error #2.” Combined, Dr. Briggs calls these two errors

“troublesome ballots.” Based on the information in Dr. Briggs’ report, it is my conclusion that

neither assumed “error” is justified. The estimates of Error #1 and Error #2 he presents reflect

defects in the design of the survey, fatal data errors evident in the survey toplines, calculation

errors, and errors in the interpretation of the data. It is my professional judgment that none of the

estimates and projections in his report are valid.

       5. The design of the survey contaminates the data and any estimates, rendering them

invalid. Specifically, in Question 1 of the survey, the surveyor asks to speak to a specific person.

Some of the respondents are flagged as “Reached Target,” while others are flagged as “Uncertain”

or “What is this about?” Both groups of people (Reached Target and Uncertain) are then asked

Question 2, Did you request an absentee ballot? This is a serious survey design error because some

or perhaps all of the people flagged as “Uncertain” are not the Target of the interview. As a result,

the structure of the very beginning of the survey allows non-Target people to be treated as if they

were the Target in the remaining questions. This flaw leads to the contamination of all results. It

also means that, on its face, the sample is not representative of the population being studied because

the set of people who responded to the survey include a large number of respondents who were




                                                                                                    2
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 4 of 52




not supposed to be interviewed. This fact is evident in the tables that characterize the survey

responses, called Topline Tables or “toplines,” that were attached to Dr. Briggs’ report.

       6. The survey suffers from ambiguously worded questions, which introduces measurement

errors in any estimates it makes. Question 2 asks respondents whether they requested an absentee

ballot. The question does not follow up and clarify different ways that people obtain absentee

ballots or whether the ballot was actually received. Perhaps the largest category of voters for whom

this question is vexing are those who are registered to receive ballots without requesting them,

called permanent absentee and early voters or rollover absentee voters (PEVs). A PEV is sent an

absentee ballot automatically without needing to request a ballot for a particular election. Four of

the states in question (Arizona, Michigan, Pennsylvania, and Wisconsin) allow permanent

absentee voting for all voters, and Georgia allows rollover absentee voting each election cycle for

those 65 years of age or older, military voters, and incapacitated voters. For these voters, both

“yes” and “no” may be viewed as correct answers to the question of whether they requested an

absentee ballot. A respondent who is a PEV might respond yes because they did sign up for that

status, or they might as correctly respond no because they did not have to request a ballot in order

to have one sent to them. The questionnaire provides no way to clarify such cases; there is no

follow up question to disambiguate permanent absentee voters from others. This is just one

example of the substantial problems with the wording and structure of Question 2.

       7. The wording of Question 3 is also problematic. First, it does not ascertain whether the

ballot was mailed back in a timely manner so as to be included in the record of ballots cast. Some

or possibly all of the ballots at issue are late ballots and thus may not be included in the absentee

vote record. Second, Question 3 asks whether someone voted. As is well known among political




                                                                                                   3
           Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 5 of 52




scientists and survey researchers, survey questions asking whether someone voted are notoriously

subject to social desirability biases that lead to inflation in the estimated number of voters.

       8. There are also errors and inconsistencies in the survey data, as is evident in the summary

of the survey appended to Dr. Briggs’ report. The appended summary includes a series of tables,

called Topline Tables (“toplines”), for each state. The toplines provide basic statistics about the

survey reported for each question, as well as the questions themselves and the response categories

for each. There are errors in the spreadsheet of toplines that indicate data inconsistencies. For

example, responses to Question 1 for the state of Wisconsin sum to more than the reported total

number of cases. In the tables for Arizona, Michigan, Pennsylvania, and Wisconsin, the number

of respondents to Question 1 who are supposed to be asked Question 2 does not sum to the number

of respondents to Question 2. In two cases, there are too many respondents to Question 2 (Arizona

and Michigan). And in two cases, there are too few respondents to Question 2 (Pennsylvania and

Wisconsin). These errors infect and bias responses to Q2 and Q3. Generally, such errors indicate

fundamental problems with the management of the survey and the databases generated by the

survey. In standard survey practice, the presence of discrepancies in these Topline Tables indicates

fatal flaws in the data that prompt researchers to clarify the problems and possibly discard the data

altogether. Dr. Briggs’ report makes no mention of these inconsistencies and errors and assumes

that the underlying data are correct. These errors and inconsistencies reveal that the data are not

correct.

       9. The survey has extremely low response rates. The highest response rate is 1.5 percent

(in Pennsylvania). The other four states have response rates of fractions of one percent, meaning

that over 99 percent of people who the firm surveyed in the target group could not be contacted,

refused to participate, or were not in fact the correct person. High non-response rates generally




                                                                                                   4
          Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 6 of 52




create biases in survey results because the samples are rarely representative of the population under

study. Surveys with as low a response rate as here are not accepted in scientific publications, except

on rare occasions and with proper analyses that ensure the respondents are in fact representative.

When researchers have low response rates, they must offer affirmative proof of representativeness

or attempt to correct for biases. Neither has been done here.

          10. In performing his analysis, Dr. Briggs extrapolates from the poorly designed survey

with an extraordinarily high non-response rate and evident data errors and inconsistencies. The

high non-response rate, data errors, and survey design flaws are all evident in the Topline Tables

that Dr. Briggs appended to his report. These data should not have been relied on for this analysis

given that they are not correct and that the respondents to the survey are highly unlikely to

represent the population in question. The data, and Dr. Briggs’ interpretation of it, are not up to

scientific standards.

          11. Dr. Briggs’ interpretation that the data evinces voting “errors” and “troublesome

ballots” fails to account for the rules and realities of absentee voting. First, Dr. Briggs designates

as Error #1 absentee ballots that were received by voters but were not “requested.” This

interpretation fails to consider permanent absentee voters, who receive ballots without requesting

them. All five states in the report allow for permanent absentee voting for some or all registrants.

Second, Dr. Briggs designates as Error #2 ballots that were sent by voters but not recorded. This

interpretation fails to account for late, undeliverable, rejected, and spoiled ballots. Most

jurisdictions, for example, do not record late ballots in the tally of returned absentee ballots. The

results in his analysis, if they are real, are likely the consequence of the normal practice of absentee

voting.




                                                                                                      5
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 7 of 52




III. Qualifications

       12.   I am the Frank G. Thompson Professor of Government in the Department of

Government at Harvard University in Cambridge, MA. Formerly, I was an Assistant Professor at

the University of California, Los Angeles, and I was Professor of Political Science at the

Massachusetts Institute of Technology, where I held the Elting R. Morison Chair and served as

Associate Head of the Department of Political Science. I am the Principal Investigator of the

Cooperative Congressional Election Study (CCES), a survey research consortium of over 250

faculty and student researchers at more than 50 universities, directed the Caltech/MIT Voting

Technology Project from its inception in 2000 through 2004, and served on the Board of Overseers

of the American National Election Study from 1999 to 2013. I am an election analyst for and

consultant to CBS News’ Election Night Decision Desk. I am a member of the American Academy

of Arts and Sciences (inducted in 2007). My curriculum vitae is attached to this report as Appendix

B.

       13. I have worked as a consultant to the Brennan Center in the case of McConnell v. FEC,

540 U.S. 93 (2003). I have testified before the U.S. Senate Committee on Rules, the U.S. Senate

Committee on Commerce, the U.S. House Committee on Science, Space, and Technology, the

U.S. House Committee on House Administration, and the Congressional Black Caucus on matters

of election administration in the United States. I filed an amicus brief with Professors Nathaniel

Persily and Charles Stewart on behalf of neither party to the U.S. Supreme Court in the case of

Northwest Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009), and an

amicus brief with Professor Nathaniel Persily and others in the case of Evenwel v. Abbott 138 S.Ct.

1120 (2015). I have served as a testifying expert for the Gonzales intervenors in State of Texas v.




                                                                                                 6
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 8 of 52




United States before the U.S. District Court in the District of Columbia (No. 1:11-cv-01303); the

Rodriguez plaintiffs in Perez v. Perry before the U. S. District Court in the Western District of

Texas (No. 5:11-cv-00360); the San Antonio Water District intervenor in LULAC v. Edwards

Aquifer Authority in the U.S. District Court for the Western District of Texas, San Antonio

Division (No. 5:12cv620-OLG); the Department of Justice in State of Texas v. Holder before the

U.S. District Court in the District of Columbia (No. 1:12-cv-00128); the Guy plaintiffs in Guy v.

Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B); the Florida Democratic Party in

In re Senate Joint Resolution of Legislative Apportionment in the Florida Supreme Court (Nos.

2012-CA-412, 2012-CA-490); the Romo plaintiffs in Romo v. Detzner in the Circuit Court of the

Second Judicial Circuit in Florida (No. 2012 CA 412); the Department of Justice in Veasey v.

Perry before the U.S. District Court for the Southern District of Texas, Corpus Christi Division

(No. 2:13cv00193); the Harris plaintiffs in Harris v. McCrory in the U. S. District Court for the

Middle District of North Carolina (No. 1:2013cv00949); the Bethune-Hill plaintiffs in Bethune-

Hill v. Virginia State Board of Elections in the U.S. District Court for the Eastern District of

Virginia (No. 3: 2014cv00852); the Fish plaintiffs in Fish v. Kobach in the U.S. District Court for

the District of Kansas (No. 2:16-cv-02105-JAR); and intervenors in Voto Latino, et al. v. Hobbs

in the U.S. District Court for the District of Arizona (No. 2:19-cv-05685-DWL). I served as an

expert witness and filed an Affidavit in the North Carolina State Board of Elections hearings

regarding absentee ballot fraud in the 2018 election for Congressional District 9 in North Carolina.

       14. My areas of expertise include American government—with particular expertise in

electoral politics, representation, and public opinion—as well as statistical methods in social

sciences and survey research methods. I have authored numerous scholarly works on voting

behavior and elections, the application of statistical methods in social sciences, legislative politics




                                                                                                     7
          Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 9 of 52




and representation, and distributive politics. This scholarship includes articles in such academic

journals as the Journal of the Royal Statistical Society, American Political Science Review,

American Economic Review, the American Journal of Political Science, Legislative Studies

Quarterly, Quarterly Journal of Political Science, Electoral Studies, and Political Analysis. I have

published articles on election law issues in the Harvard Law Review, Texas Law Review,

Columbia Law Review, New York University Annual Survey of Law, and Election Law Journal,

for which I am a member of the editorial board. I am associate editor of the Harvard Data Science

Review and have served as associate editor of the Public Opinion Quarterly. I have coauthored

three scholarly books on electoral politics in the United States, The End of Inequality: Baker v.

Carr and the Transformation of American Politics, Going Negative: How Political Advertising

Shrinks and Polarizes the Electorate, and The Media Game: American Politics in the Media Age.

I am coauthor, with Benjamin Ginsberg and Ken Shepsle, of American Government: Power and

Purpose.



IV. Sources

          15. I have relied on the report of Dr. William Briggs, especially the appended Topline

Tables.

          16. I have relied on the Election Assistance Commission, “Election Administration and

Voting Survey (EAVS) for 2018: https://www.eac.gov/research-and-data/studies-and-reports. I

present data from 2018 because it is the most recent federal election for which data on absentee

and permanent absentee voting is available. The 2018 data are instructive about the magnitude of

permanent absentee voters and of the magnitude of unreturned, late, rejected, and spoiled

absentee ballots. The 2020 data are not yet reported.




                                                                                                   8
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 10 of 52




V. Findings

       18. In my professional judgment there are fundamental flaws in the survey design and

survey data that Dr. Briggs relied on, as well as in his interpretation of answers to the survey

questions. These flaws create biases in his estimates and analyses of the survey results. The survey

is likely highly unrepresentative because it has a response rate of less than 1 percent. The survey

data are contaminated by respondents who should not have been included in the survey. The basic

data in the Topline summaries of the data do not add up, indicating fatal flaws in the

implementation of the survey. These flaws in the survey design, implementation, and data mean

that the respondents to the survey cannot be assumed to be representative of the population being

studied, and the survey data cannot be assumed to be accurate.

       A. Critique of Interpretation

               i. The survey data and its interpretation does not account for Permanent

               Absentee and Early Voters (PEV).

       19. The analysis of Question 2 is used to estimate the number of people who received but

did not request an absentee ballot. Briggs calls this Error #1.

       20. The interpretation of these data as an Error in balloting does not account for the

presence of a large number of Permanent Absentee and Early Voters (PEVs) in Arizona, Michigan,

Pennsylvania, and Wisconsin. Georgia automatically mails ballots for voters who qualify for

“rollover” ballots—people who are over 65, disabled, or in the military, and who sign up annually

to have ballots automatically sent to them. I consider rollover ballots to be a form of PEV, but the

voter does need to sign up each year.




                                                                                                  9
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 11 of 52




         21. PEVs are automatically sent their absentee ballots. They do not need to request that a

ballot be sent for a particular election.

         22. There are a sizable number of PEVs in the five states under study. Table 1 presents

data from the number of absentee ballots sent in 2018 and the number of permanent absentee

ballots sent to voters in Arizona, Georgia (rollover ballots), Michigan, Pennsylvania, and

Wisconsin. The number of permanent absentee ballots sent in Arizona, Michigan, and Wisconsin

far exceeds the estimated Error #1 in the first table in Briggs’ report. The EAC reports no data on

permanent absentee ballots for Georgia in 2018. Those data cover 2018 and are presented to

indicate the likely magnitude of PEVs in the states in 2020.

         23. There were at least 582,000 “rollover” ballots in Georgia in 2020. 2 This figure far

exceeds the total number of absentee ballots that Dr. Briggs classifies as Error #1—those who

received ballots without requesting them.

         24. The survey makes no effort to distinguish PEVs from other sorts of absentee voters.

Not accounting for PEVs is a serious error in survey design and interpretation of the survey

numbers.



    Table 1. Permanent Absentee Voters in Arizona, Georgia, Michigan, Pennsylvania, and

    Wisconsin in 2018

                               Total Absentee          Permanent Absentee        Permanent Absentee

                                 Ballots Sent              Ballots Sent           Ballots as a Percent

                                                                                        of Total



2
  Stephen Fowler, “Nearly 800,000 Georgians Have Already Requested Absentee Ballots for November” GA Today
gpb.org, September 2, 2020. https://www.gpb.org/news/2020/09/02/nearly-800000-georgians-have-already-
requested-absentee-ballots-for-november


                                                                                                       10
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 12 of 52




                                                       (i.e., ballots sent

                                                    automatically without

                                                       a specific ballot

                                                            request)

 Arizona                         2,672,384                 2,545,198                  95.2%

 Georgia                          281,490                      *                         *

 Michigan                        1,123,415                  549,894                   48.9%

 Pennsylvania                     216,575                    6,340                     2.9%

 Wisconsin                        168,788                   54,113                    32.1%

 Source: EAC, EAVS 2018.

 Note: * means no data reported.



                ii. The interpretation of Question 3 fails to account for the proper handling

                of late, invalid, and spoiled absentee ballots by Local Election Offices.

       25. The analysis of Question 3 is used to estimate the number of people who stated they

returned an absentee ballot, but for whom no vote was recorded. Dr. Briggs calls this Error #2.

       26. His interpretation does not account for absentee ballots that are in fact not received or

counted by election officers because the ballots are not returned by the postal system, are spoiled,

are returned late, or are rejected. Such ballots are the obvious explanation for the data observed.

No effort in the survey or the analysis is made to ascertain the likelihood that a voter cast a late or

invalid absentee ballot. As noted below there are other problems with this question that make it

impossible to take the Error #2 estimates at face value.




                                                                                                    11
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 13 of 52




          27. It is my experience researching elections over the past two decades that “uncounted”

absentees are a normal part of the election process. Table 2 presents counts of rejected, late,

undelivered, and voided absentee ballots in Arizona, Georgia, Michigan, Pennsylvania, and

Wisconsin for 2018, the most recent federal election for which systematic data on absentee voting

are available. An undeliverable absentee ballot is one that was returned to the election office as

not being deliverable to the address on the voter registration lists. The final column presents the

number of sent absentee ballots not received by voters and for which the status of the ballot is

unknown. It is likely these ballots were simply not returned by voters or were lost or delayed in

the US Postal System. Delays in the postal system was a particular concern in 2020, as there were

widespread reports of staffing problems during COVID for USPS, delays in mail delivery, and

declines in the rate of on-time delivery. 3

          28. The magnitude of ballots that are returned to the office but are rejected, spoiled, or late

is quite large. The sum of the columns reflecting these numbers is comparable in magnitude to that

of “Error #2” in Dr. Briggs’ report. These figures are not definitive of the numbers in 2020, which

have not yet been reported. Rather, they demonstrate the fact that there are sound, documented

administrative reasons that returned absentee ballots are not recorded as having been voted,

especially tardiness, spoilage, and rejection for lack of signatures, valid envelopes, and the like.

These are ballots that are not allowed to be counted under law, and they are comparable in

magnitude to the estimates of Error #2 reported by Dr. Briggs for each state.



    Table 2. Rejected, Undelivered, Voided, and Late Absentees in Arizona, Georgia, Michigan,

    Pennsylvania, and Wisconsin in 2018


3
 Hailey Fuchs, “Some Regions Still Experience Slow Delivery of Mail Ballots,” New York Times, November 3, 2020,
Section A, Page 23. https://www.nytimes.com/2020/11/02/us/politics/mail-ballot-usps.html


                                                                                                             12
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 14 of 52




                      Rejected       Undeliverable   Spoiled/Voided          Late         Status

                     Absentee          Absentee          Absentee         Absentee      Unknown

                      Ballots           Ballots           Ballots          Ballots

 Arizona               8,567           102,896            27,804            2,515        642,210

 Georgia               7,512            2,322               252             3,525         36,255

 Michigan              6,013             791              19,679            2,207         41,120

 Pennsylvania          8,714               *                 *              8,162         20,622

 Wisconsin             2,517            1,718              2,794            1,445         12,407

 Source: EAC, EAVS 2018.

 Note: * means no data reported.




       B. Critique of Survey Design

       29. Dr. Briggs offers no assessment of the design of the survey that generated the data that

he presents. Rather, he assumes that the data are accurate. Also, there is no report of the survey

design, beyond the information embedded in the Topline Tables. It would be standard for any

scientifically sound report of survey data to describe fully the survey instrument used in the study

and to make it publicly available.

       30. It is my understanding that Matthew Braynard designed and conducted these surveys.

The methodology he used is described in his expert report, submitted December 4, 2020.

                i. The surveys have unacceptably high non-response rates.

       31. The response rate to the survey is measured as the number of people who answered

the first substantive question (Q2) in the survey divided by the number of people whom the



                                                                                                   13
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 15 of 52




surveyor sought to contact. The response rate is less than 1 percent in Arizona, Georgia, Michigan,

and Wisconsin, and it is 1.5 percent in Pennsylvania. These response rates are extremely low and

a critical threat to any inferences one might draw from the data.

       32. In his report, Mr. Braynard identifies that the survey attempts to interview all registered

voters who were recorded as requesting but not returning an absentee ballot. Mr. Braynard’s firm

attempted to match phone numbers to records of registered voters in each of the states and then

attempted to interview all the people associated with each registration record of interest.

       33. The appendix to Dr. Briggs’ report presents a set of tables, the first of which is for the

state of Georgia and is titled: Unreturned_Absentee Live ID Topline Tables. Each of the five states

that Dr. Briggs studies have similar Topline Tables. It is evident from the toplines that there are

significant shortcomings in the ability of the survey firm to match phone numbers to registration

records. The field called “Data Loads” corresponds to the number of matched phone numbers that

were loaded into the survey system to be called. They are only a fraction of the population of all

Unreturned Absentees.

       34. The toplines also list Completes. These are phone numbers for which an interview

commenced, an answering machine was reached, or a returned call was requested. For example,

in the topline table for Georgia, the first three rows of the first table (QA5, Answering Machines,

and up/RC) sum to 15,179, which is the number of Completes listed on the top of the table.

       35. There is no description in Dr. Briggs’ report of the generation of Data Loads or the

methodology used for determining matches of phone numbers to registration records. Matching is

a difficult process. Mismatches, either false positives or false negatives, will generate errors in

surveys. Incorrectly matched phone numbers will lead the surveyor to interview the wrong person




                                                                                                   14
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 16 of 52




(a false positive), and errors in matching may lead the researcher to exclude the person from the

survey when in fact a valid number could have been found (a false negative). 4

        36. The percent of registered voters with Unreturned Absentees who were recorded as

“Completes” in the Toplines is 10 percent or less in every state. The Completes as a percent of

Unreturned Absentee Ballots is the middle column of Table 3. The rate of Completes is as low as

1 percent (in Arizona) and as high as 11 percent (Georgia). Thus, 90 percent of the potential

respondents to the survey were lost even before the survey began. There is no analysis as to why

the survey failed to identify a higher number of valid phone numbers for the people the researchers

sought to interview, and there is no attempt to ensure that the people for whom a valid phone

number could be found are similar to those for whom a valid phone number could not be found.

        37. Once the survey commences, there is first a screener question to determine whether

the person interviewed should continue with the interview. That is Question 1. Question 2 is the

first question of interest in Dr. Briggs’ analysis. It asks, “Did you request an Absentee Ballot in

the State of <state name>?” Respondents could answer Yes, No, some other answer, Refuse to

answer, or Hang up.

        38. The response rate to the survey is the number of valid responses to Question 2, i.e. the

total number of responses to the question less the number of people who refused to answer or hung

up. The second column of Table 3 is the percent of people the researchers sought to interview (all

Unreturned Absentee Ballots) who ultimately gave a valid response to Question 2.

        39. The response rates to this survey are perilously low. Pennsylvania has the highest

response rate of 1.5 percent. Michigan comes next at .8 percent (eight-tenths of one percent);




4
 Alan S. Gerber and Donald P. Green, “Can Registration-Based Sampling Improve the Accuracy of Midterm Election
Forecasts?” Public Opinion Quarterly 70 (2006): 197-223, esp. page 202.


                                                                                                           15
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 17 of 52




Arizona has a response rate of .6 percent (six-tenths of one percent); and Georgia and Wisconsin

each have response rates of .4 percent (four-tenths of one percent).

        40. Once the entire survey process had been completed, over 99 percent of people whom

the researcher sought to interview were not interviewed in Arizona, Georgia, Michigan, and

Wisconsin. In Pennsylvania, 98.5 percent of those the researchers set out to study were ultimately

not included in the study for one reason or another.

        41. This is an extremely high non-response rate. In most disciplines of study that I am

familiar with, these response rates would indicate that the underlying sample on which a survey

relied is not scientifically acceptable or reliable. For example, I am an associate editor of the

Harvard Data Sciences Review, which broadly covers fields of statistics and data sciences, and

specialty fields—such as political science, public opinion, survey methodology, and economics—

in which I have published. Papers with high non-responses like those in Dr. Briggs’ report are

rejected on their face as not plausibly valid studies.

        42. Dr. Briggs’ assumption that those who responded to the question are representative of

the relevant population under study (i.e. the other 99 percent of people who could not or would not

participate in the survey) is heroic. When surveys have high non-response rates, it is standard

practice to analyze information about the sample and the target population, such as demographic

characteristics or behavioral and attitudinal statistics, to confirm that the assumption of

representativeness of a sample can be maintained. In fact, this is done even when response rates

are quite high. When the response rates are very low, however, such an analysis is necessary in

order to determine whether there is any scientific value to the survey. No such analysis is offered

here.




                                                                                                16
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 18 of 52




 Table 3. Response Rates to Surveys Reported by Dr. William Briggs

 State                                     “Completes”/              Question 2 Valid Response/

                                    Unreturned Absentee Ballots     Unreturned Absentee Ballots

 Arizona                                        .011                             .006

 Georgia                                        .110                             .004

 Michigan                                       .027                             .008

 Pennsylvania                                   .109                             .015

 Wisconsin                                      .048                             .004

 Note: Ballots is the number of registered voters the survey sought to reach. See Table 1 of

 Briggs’ report.

 “Completes” is the number of “complete” contacts in the firsts part of each state’s topline

 report.

 Question 2 Response is the number of respondents who answered Question 2 and did not

 Refuse or Hangup.



                ii. The survey has an unacceptably high interview breakoff rate.

         43. The breakoff rate in surveys is the rate at which people who start the survey breakoff,

for whatever reason. The interview may be stopped by the respondent or by the surveyor. In the

toplines, these are indicated as refusals and hang ups. The breakoff rate is measured as the number

of people answering the last question in the survey divided by the number of Completes. The

opposite of the breakoff rate is the survey completion rate.

         44. The breakoff rates are extremely high in these surveys. The breakoff rates are 87.8

percent in Arizona, 98.8 percent in Georgia, 93.5 percent in Michigan, 95.4 percent in



                                                                                                 17
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 19 of 52




Pennsylvania, and 90.6 percent in Wisconsin. In Georgia the breakoff rate of 98.8 percent means

that once the survey began, only 1.2 percent of respondents made it to the end.

        45. The breakoff rate is a quality control indicator. Very high breakoff rates, such as those

observed here, are signs of quality control problems with the survey itself, such as hostile or poorly

trained interviewers or poorly worded questions. Any experienced survey researcher uses high

breakoff rates to catch quality control failures. The surveys here have extremely high rates of

survey failures, which indicates the data produced are of very poor quality.

                iii. The screening question improperly allows people to take the survey who

                should not.

        46. A second substantial flaw in the survey is that the instructions allow people who are

not affirmatively determined to be the correct person to take the survey.

        47. Past research has documented that phone surveys using registered voter lists are often

answered by someone other than the person who was listed on the registered voter file. The two

most common problems are that the wrong number was matched to the voter list and that someone

other than the person the research sought to speak with answered the phone. The latter occurs most

often with landlines. 5

        48. Question 1 (Q1) of the survey asks, “May I please speak to <lead on screen>?” “Lead

on screen” is the name from the voter registration list that is linked to the phone number the survey

has dialed. Responses to Q1 are listed as reached target, other/uncertain, refused, and hang up. For

example, in the first table (Georgia), the responses are “Reached Target [Go to Q2]” and “[Go to

Q2],” without further explanation. For other states, the toplines describe this second response



5
 Pew Research Center, “Comparing Survey Sampling Strategies: Random-Digit Dialing vs. Voter Files,” 2018.
https://www.pewresearch.org/methods/2018/10/09/comparing-survey-sampling-strategies-random-digit-dial-vs-
voter-files/, See page 25-26.


                                                                                                       18
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 20 of 52




category as “Uncertain” or “What’s this about?” Importantly, cases classified as “Reached Target”

and as “Uncertain” are both instructed to “Go to Q2.”

       49. This is an error in the branching design of the survey. People who are not affirmatively

identified as the correct person for the interview are allowed to answer the remaining questions in

the survey. For example, responses to Questions 2 and 3 evince that spouses and other family

members were asked Questions 2 and 3 even though they were not the people whose absentee

voting records were in question.

       50. A significant percent and number of respondents who are listed as not giving an

affirmative answer to Question 1 are in fact kept in the survey and asked Question 2. Table 4 shows

the percent and number of respondents who were asked Questions 2 and 3 inappropriately because

they were not affirmatively identified as “the target.” This error in the survey design affects 13

percent of cases in Arizona and Michigan, 16 percent of cases in Pennsylvania, and 25 percent of

cases in Georgia. It is not possible to calculate the percent in Wisconsin because the topline report

pools the “Reached Target” and “Uncertain” in a single response category.

       51. This survey branching error contaminates all the results and is of sufficient magnitude

to alter the results significantly, perhaps explaining away all the survey findings entirely. The

number of respondents in Georgia who were improperly asked Question 2 is larger than the number

of respondents who said that they did not request an absentee ballot. In Pennsylvania, it explains

most of the people who did not request an absentee ballot. In Arizona and Michigan, it can explain

half of those who did not request an absentee ballot.

       52. As shown in Part D, this branching error in the survey design can completely account

for the number of people who answered that they did not request an absentee ballot in the State of




                                                                                                  19
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 21 of 52




Georgia. In the survey data for Georgia, there were 255 people who were classified as “Uncertain”

in Question 1 and 142 respondents who answered that they did not request a ballot.

         53. These figures and aspects of the survey design show that the data for Q2 and Q3 were

contaminated by improper branching from Q1. This information was available to, and even

reported by, Dr. Briggs, but he did not take it into account in calculating or interpreting his Error

#1 and Error #2.



 Table 4. Respondents Who Were Not the Target of the Survey Were Allowed to

 Answer the Survey

 State                               Percent and Number of respondents to Q1 who

                                   were NOT the target registrant, but who were asked

                                                            Q2

 Arizona                                             12.6% [N=335]

 Georgia                                             25.0% [N=255]

 Michigan                                            12.9% [N=142]

 Pennsylvania                                        15.7% [N=422]

 Wisconsin                                                   *

 * The Topline Table for Wisconsin pools respondents who were coded as “Reached

 Target” and “Uncertain” and “What is this about?” It is not possible to identify how

 many Wisconsin respondents were inappropriately asked Question 2.




                                                                                                  20
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 22 of 52




               iv. Question 2 (did you request an absentee ballot) does not ascertain

               Permanent Absentee Voters or disambiguate Permanent Absentee Voters

               from Other Voters.

       54. Question 2 is not sufficiently clear and specific to answer the question the researcher

wants to answer. The survey does not ascertain whether respondents are permanent absentee voters

or have a designated person who may request a ballot on their behalf, even though Arizona,

Georgia, Michigan, Pennsylvania, and Wisconsin allow for some or all voters to be permanent

absentee voters. Permanent absentee voters do not need to request a ballot in order for one to be

sent to them for a specific election.

       55. The presence of permanent absentee voters in the registration system creates ambiguity

in the interpretation of the question. Some permanent absentee voters may answer yes because

they registered for permanent absentee status, while others may say no because they do not need

to request a ballot to receive one. The ambiguity of Question 2, and the failure to disambiguate

permanent absentee voters from other absentee voters in the responses, introduces measurement

error in the survey. Additional survey questions are required to distinguish different types of

absentee voters.

       56. The measurement error will create errors in the survey that are of the form of Error #1

described by Dr. Briggs. These “errors” reflect cases that would be wrongly identified as people

who were erroneously sent a ballot, even though they did not request one. In fact, they did not need

to request one. The survey data cannot be used to draw the conclusion that some survey

respondents received an absentee ballot in error.

               v. The survey cannot determine whether there was an error in handling of

               the ballot.




                                                                                                 21
          Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 23 of 52




          57. Dr. Briggs describes a second sort of error in absentee balloting that arises because

people say they returned a ballot, but no absentee ballot is received or recorded by the election

office.

          58. It is my experience working with election administrators and researching election

administration as part of the Caltech/MIT Voting Technology Project that many absentee ballots

are not recorded or counted because they are not received on time or are not properly prepared and

submitted. Late absentees are not accepted, and they are usually not recorded in the tally of ballots

received. Ballots that are spoiled, unsigned, or in the incorrect envelopes or rejected for some other

reason are not counted. The fact that there is no record of a vote or of a received absentee ballot is

not necessarily evidence of an error in the handling of the ballot. Instead, it may be evidence of

correct treatment of ballots by the election officials in accordance with state laws.

          59. Question 3 does not ascertain when the ballot was mailed back or how it was mailed.

There is no follow up question asking when the ballot was sent, whether it was signed, whether it

was witnessed (in states where that is a requirement), and in what envelope it was sent. In short,

the question does not allow one to determine whether or not the ballot was returned in compliance

with state laws, and thus whether there was or was not an error in handling the ballot. It is incorrect

for Dr. Briggs to conclude that ballots that were not received or recorded are in fact errors.

                 vi. Question 3 is subject to memory errors and social desirability bias.

          60. Question 3 asks people whether they voted. Specifically, it asks people who said they

requested an absentee ballot whether they returned an absentee ballot—that is, whether they voted

that ballot.

          61. It has long been understood in political science that respondents to surveys over-report

voting in elections. Typically, the overstatement is approximately 10 to 20 percentage points. That




                                                                                                    22
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 24 of 52




is, if 65 percent of people in a sample actually voted, the reported vote rates in surveys are usually

around 75 to 85 percent. The most commonly identified sorts of biases are memory errors and

social desirability bias in questions asking people whether they voted. 6 In the context of this

survey, such biases would lead to overstatement of Yes responses to Question 3.

        C. Critique of the Survey Databases and Data Analyses

        62. There are obvious data errors and inconsistencies revealed in the toplines that are

appended to Dr. Briggs’ report. As I understand his report, the toplines are based on the data and

reports that he relied on in making his estimates and projections. Dr. Briggs states that he assumes

“the data is accurate.” I have examined the accounting in the Topline Tables and discovered that

the data do not add up. A routine analysis to check the consistency and integrity of data reported

in the toplines is standard practice in the survey research field. I have performed such a check, and

it reveals that the data lack integrity and are not correct. They should not be assumed to be accurate.

                 i. The figures on responses to Q1 simply do not add up for the State of

                 Wisconsin.

        63. The Topline table for Wisconsin reports that 2,261 people were coded as either “A-

Reached Target” or “B-What Is This About?/Uncertain.” An additional 1,677 respondents were

coded as “X=Refused.” No other response categories are reported. The sum of 1,677 and 2,261 is

3,938. The bottom of the table reports the “Sum of All Responses” is 3,495. The rows clearly do

not total to the reported bottom line.

        64. All other survey questions and calculations for this table branch off of Question 1.

Therefore, errors in this question infect responses to Questions 2 and 3 and make it unacceptable


6
 See for example, Allyson L. Holbrook and Jon A. Krosnick, “Social Desirability Bias in Voter Turnout Reports:
Test Using the Item Count Technique,” Public Opinion Quarterly 74 (2010): 37-67. See also Stephen Ansolabehere
and Eitan Hersh, ,”Validation: What Big Data Reveal About Survey Misreporting and the Real Electorate,” Political
Analysis 20 (2012): 437-459.


                                                                                                              23
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 25 of 52




for anyone to rely on the table to form conclusions. The branching error is a red flag for survey

researchers indicating lack of data integrity. It should have signaled to the analyst, in this instance

Dr. Briggs, that there is a problem with the programs that generated the data for this and other

states. This red flag was the first one indicating to me that the data cannot be assumed to be

accurate.

               ii. The survey data for Questions 1 and 2 cannot be reconciled.

       65. I have examined the accounting across questions to make sure the number of cases that

are indicated as passing from Question 1 to Question 2 are the same as the number of cases reported

for Question 2. For Georgia, the data across questions are consistent, but for Arizona, Michigan,

Pennsylvania, and Wisconsin there are substantial and idiosyncratic discrepancies. The accounting

for Q1 and Q2 is shown in Table 5.

       66. First, consider Georgia. Question 1 has two categories: Reached Target and Uncertain.

There are 767 Reached Target and 255 Uncertain. Those sum to 1,022. Those two groups are then

asked Question 2. Question 2 has several response categories. There are 591 Yes responses, 128

No responses, 175 “other” responses across various options (e.g., “member [Go to Q3]”), 70

Refused, and 58 Hang ups. These sum to 1,022. For Georgia, the total number of responses to Q2

equals the total number of respondents coded for Q2, and the data appear to be okay. But, looking

at the other states reveals inconsistencies that lead me to doubt the integrity and veracity of any of

the data presented here, including Georgia.

       67. Second, consider Arizona. The topline table for Q1 has 2,147 respondents who are

either “Reached Target” or “Uncertain” and are instructed to Go to Q2. Applying the same

accounting used for Georgia in Arizona, there are 2,489 respondents listed in Q2. That is, there are

more than 300 respondents who answered Q2 but were not indicated in the accounting for Q1 as




                                                                                                    24
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 26 of 52




directed to that question. There is no other way indicated in the survey data to get to Q2 without

going through Q1.

         68. Third, consider Michigan. The topline for Q1 has 1,100 respondents who are either

“Reached Target” or “Uncertain.” However, there are 1,515 respondents to Q2. Thus, 415 people

were asked Q2 that were not allowed to do so under the branching rules of the survey.

         69. Fourth, consider Pennsylvania. The topline table for Q1 has 2,684 respondents who

are either “Reached Target” or “Uncertain.” However, there are 2,537 respondents to Q2. That is,

147 fewer people were asked Q2 than were supposed to have been asked.

         70. Fifth, consider Wisconsin. The topline for Q1 has 3,938 respondents who are either

“Reached Target” or “Uncertain.” However, there are 2,723 respondents to Q2. That is, 1,215

fewer people were asked Q2 than were supposed to have been asked.



 Table 5. Accounting Discrepancies in the number of cases reported in Toplines for Question 1

 and Question 2 by State

 State                            Question 1                Question 2

                              Number of Cases           Number of Cases           Difference

                             “Reached Target” or           “Sum of All           Number (%)

                              “Uncertain/Other”            Responses”

 Arizona                            2,147                     2,489                  -342*

 Georgia                            1,022                     1,022                     0

 Michigan                           1,100                     1,515                  -415

 Pennsylvania                       2,684                     2,537                  +147

 Wisconsin                          3,938                     2,723                 +1,215



                                                                                               25
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 27 of 52




 Source: Toplines appended with Dr. William Briggs’ report.

 * Negative values mean there are fewer Reached Target or Uncertain responses to Question 1

 than there are to Question 2. Positive values mean there are more Reached Target or

 Uncertain responses to Question 1 than there are to Question 2.



       71. I attempted to resolve these discrepancies by removing refusals and hang ups, but

different discrepancies arose. The discrepancies in the accounting in Arizona or Michigan were

not resolved by removing the hang ups or refusals. And, doing so created accounting discrepancies

elsewhere. Georgia developed a deficit of cases, and the deficits in Pennsylvania and Wisconsin

worsened.

       72.   These errors in the spreadsheets will also contaminate the data in Q3, as the

classification of respondents according to Q1 and Q2 determines whether the individual is asked

Q3.

       73. In my experience running, designing, and analyzing large scale surveys through the

Cooperative Congressional Election Study and serving on the board of the American National

Election Study, errors such as these usually have two sources: (i) errors in the program that assigns

questions to people, or (ii) errors in the program that generates the spreadsheet. Either sort of error

is catastrophic for this analysis, and they render the estimates, projections, and inferences in Dr.

Briggs’ report entirely unreliable.

       74. In sum, the Topline Tables indicate that the survey data fail the most rudimentary data

integrity checks. There are inconsistencies throughout the data that Dr. Briggs relied on. This leads

me to conclude that the programs used to generate the survey spreadsheets for the survey, or the

underlying survey themselves, are not reliable or correct. Dr. Briggs assumed that the data are




                                                                                                    26
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 28 of 52




accurate. The inconsistencies in the spreadsheets and failures in the integrity checks lead me to

conclude that the data, on their face, cannot be assumed to be correct or accurate.

                iii. There are inconsistencies in calculations.

       75. I performed a sensitivity analysis of Dr. Briggs’ calculations of the estimated ranges

of Error #1 and Error #2. Specifically, I sought to explore how various discrepancies in the

accounting might affect the estimates presented in Dr. Briggs’ report. The figures he presents are

extrapolations from a few hundred survey responses to tens of thousands of absentee requests.

Thus, errors in a few dozen cases out of the few hundred survey responses that he identifies as

errors would be highly consequential.

       76.     In performing the sensitivity analysis, I discovered that there were substantial

inconsistencies in the way that Dr. Briggs calculated the rates of Error #1 and Error #2 using the

survey data.

       77. Consider, first, the calculation of Error #1. I converted the first table in Dr. Briggs’

report from counts to percentages. I did this by dividing his lower and upper bound estimates for

Error #1 by the total number of ballots. These are reported in the second column of Table 6.

Second, I calculated the percent of people who responded No or No on behalf of their spouse to

Question 2 and divided by the number of responses to Question 2. Third, I report two different

Numbers of Cases used in making the calculations: the number of cases reported as “Sum of All

Responses” in the Topline Tables, and that number less respondents who refused to answer.

Finally, I calculated the percent of respondents who answered No to Q2 or whose spouse answered

No to Q2 using the two different numbers of cases in column 4. I underline the number that was

used by Dr. Briggs to estimate Error #1 for each state. These calculations are shown in the fifth

column of Table 6.




                                                                                                27
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 29 of 52




 Table 6. Calculation Inconsistencies in the Estimates for Error #1

 State              Range Of            Question 2                                Percent of

                     Error #1       Number of Cases            Number of          Respondents Who

                   Expressed in        “Sum of All               Cases            answered No to Q2

                   Percentages         Responses”

 Arizona          40.2 to 44.3%          885 No                  2,489                   36.4%

                                     21 Spouse - No       2,126 (less refusals)          42.6%

 Georgia          12.3 to 16.5%          128 No                   964                    14.7%

                                     14 Spouse - No        894 (less refusals)           15.9%

 Michigan         21.3 to 26.2%          239 No                  1,515                   16.9%

                                     17 Spouse - No       1,106 (less refusals)          23.1%

 Pennsylvania     19.6 to 22.6%          531 No                  2,537                   21.9%

                                     25 Spouse - No       2,430 (less refusals)          22.9%

 Wisconsin        16.9 to 19.9%          379 No                  2,723                   14.1%

                                      4 Spouse - No       2,162 (less refusals)          17.7%

 Source: Toplines appended with Dr. William Briggs’ report.




         78. Dr. Briggs is inconsistent in his calculations. In Georgia and Pennsylvania, the

denominator is the sum of all responses (that is, all cases who reach Q2). But in Arizona, Michigan,

and Wisconsin, he excludes some respondents from the total number of cases. The effect of

excluding those cases is to inflate the estimates by 6.2 percentage points for Arizona, by 6.2



                                                                                                 28
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 30 of 52




percentage points for Michigan, and by 3.6 percentage points for Wisconsin. In Arizona and

Wisconsin, the estimate using all cases in the denominator lies outside of the range of possible

rates of Error #1 provided by Dr. Briggs. The estimates he offers are highly sensitive to which

denominator he chooses to use in making his calculations. This inconsistency shows a lack of rigor

in performing the analysis that was presented.

       79. Similar inconsistencies arise in the analysis of Question 3 for the estimation of the rate

of Error #2. Table 7 parallels Table 6, but for Question 3. The second column shows the ranges of

Error #2 expressed in Percentages. The third column shows the Number of respondents who

answered Yes or Yes on behalf of their spouse. The fourth column is the number of respondents

to Q2 and to Q3. The fifth column is the Percent of Survey Respondents who Answered Yes to

Question 3.

       80. Different denominators are used for the calculation of Error #2 in different states. In

two instances (Georgia and Pennsylvania), Dr. Briggs uses the number of responses to Q2 as the

denominator. In three instances (Arizona, Michigan, and Wisconsin), Dr. Briggs uses the number

of responses to Q3 and does not adjust for refusals, as was done in Table 6. He offers no

explanation of his calculations or why he chose different denominators in different instances. It is

highly unusual to see different statistical formulas used for the computation of what is supposed

to be the same quantity for different cases (in this instance the states) in the same report. The basic

statistical methods deployed here lack rigor.

       81. Dr. Briggs’ estimates fail the sensitivity analysis suggested by his own calculations.

The ranges presented in his report are not robust to variations in the formulas that he himself uses.

In his report, he reports a range of possible values for Error #1 and Error #2. Values outside of

those ranges are highly unlikely to occur. The sensitivity analysis I have conducted reveals that




                                                                                                    29
            Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 31 of 52




simply using the different formulas he deploys yields values that fall outside the ranges that he

presents. He uses the Number of Cases for Q2 in calculating Error #2 for Georgia and

Pennsylvania, and the Number of Cases for Q3 in calculating Error #2 for Arizona, Michigan, and

Wisconsin. Consistently using the Number of Cases for Q2 produces estimated values of Error #2

that are below the lower bound estimates for Arizona (14.3 versus 15.2), for Michigan (16.0 versus

20.6), and for Wisconsin (11.9 versus 14.4). Hence, the estimated range of Error #2 presented in

Dr. Briggs’ report is not robust even to variations in the way he calculates that rate from the survey

data. 7



    Table 7. Calculation Inconsistencies in the Estimates for Error #2

    State              Range Of               Question 2                                            Percent of

                        Error #2          Number of Cases               Number of              Respondents Who

                     Expressed in            “Sum of All                   Cases              answered Yes to Q3

                      Percentages            Responses”

    Arizona         15.2 to 18.3%              344 Yes                  Q2: 2,489                     14.3%

                                          11 Spouse - Yes               Q3: 2,129                     16.7%

    Georgia         22.9 to 28.2%              240 Yes                   Q2: 964                      26.4%

                                          17 Spouse - Yes                Q3: 623                      41.3%

    Michigan        20.6 to 24.9%              232 Yes                  Q2: 1,515                     16.0%

                                          10 Spouse - Yes               Q3: 1,090                     22.2%

    Pennsylvania    16.3 to 19.1%              452 Yes                  Q2: 2,537                     18.2%




7
 By robust, I mean that variations in the numbers used fall outside of the ranges of likely values predicted by the
analysis. In this particular instance, the conclusions are not robust for the variation in the formula used.


                                                                                                                30
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 32 of 52




                                     11 Spouse - Yes           Q3: 1,137                 40.7%

 Wisconsin        14.4 to 17.3%          316 Yes               Q2: 2,723                 11.9%

                                     9 Spouse - Yes            Q3: 2,154                 15.1%

 Source: Toplines appended with Dr. William Briggs’ report.




       D. Sensitivity

       82. A further exercise in sensitivity analysis is to measure the effect on the analysis of Q2

of the inclusion of people who should not have been included. To see the potential effect of the

inclusion of these people in the analysis, assume that all of the people who answered Uncertain

Q1 in fact answered No to Question 2. That is an assumption for the sake of sensitivity analysis.

       83. What is the potential effect of this branching error alone (excluding all other issues)

on the survey estimates? Table 8 entertains that possibility. The Adjusted Percent who Responded

No to Q2 subtracts the Number of Uncertain Cases from the Numerator and the Denominator. The

rate of Error #1 cases is substantially reduced in every one of the states by the exclusion of these

cases. In every case, the adjusted rate is far below the estimate provided in Dr. Briggs’ report. In

Georgia, that rate falls entirely to 0. That is, the branching error can completely account for his

Error #1 results in Georgia. The data and estimates are highly sensitive to the problems of survey

design and computational formulas used.




 Table 8. Calculation Inconsistencies in the Estimates for Error #1




                                                                                                 31
         Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 33 of 52




 State              Range Of           Question 2                               Adjusted Percent of

                    Error #1        Number of Cases          Number of           Respondents Who

                  Expressed in        “Sum of All            “Uncertain”        answered No to Q2

                   Percentages        Responses”          Responses to Q1             (without

                                                                                 “Uncertain” cases)

 Arizona                                 885 No

                  40.2 to 44.3%     21 Spouse - No               335                   26.7%

 Georgia                                 128 No

                  12.3 to 16.5%     14 Spouse - No               255                    0%

 Michigan                                239 No

                  21.3 to 26.2%     17 Spouse - No               142                   13.9%

 Pennsylvania                            531 No

                  19.6 to 22.6%     25 Spouse - No               422                   5.3%

 Wisconsin                               379 No               unknown              No calculation

                  16.9 to 19.9%      4 Spouse - No                                    Possible

 Source: Toplines appended with Dr. William Briggs’ report.




         E. Conclusion

         84. The estimates and projections presented by Dr. Briggs are based on survey data

collected in Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin. My overall assessment of

these data is that they are unreliable and riddled with accounting and survey design errors. These

errors are of sufficient magnitude and severity as to make the estimates completely uninformative.



                                                                                                 32
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 34 of 52




       85. The data are not accurate. The Topline summaries of the survey data appended to Dr.

Briggs’ report reveal fatal accounting errors in the data. No sound estimates or inferences can be

drawn based on these data.

       86. Each of these problems would create significant biases in the estimates and projections

offered in Dr. Briggs’ report, and no valid estimates and conclusions can be made based on these

data. Dr. Briggs assumed at the outset that the respondents to the surveys are representative and

the data are accurate. Neither assumption is correct. Indeed, the information contained in and

appended to Dr. Briggs’ report showed that to be evident. Even the most basic review of the

information about the survey reveals deep flaws in the design and errors and inconsistencies in the

accounting of the survey design. These data, and the analyses based on them, do not meet the

standards for scientifically acceptable research and should not be relied on at all.




                                                                                                33
Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 35 of 52




                       Signed at Boston, Massachusetts, on the date below.
                       Date: December 4, 2020



                              _________________________________
                                    Stephen Ansolabehere
      Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 36 of 52




                          STEPHEN DANIEL ANSOLABEHERE


                                Department of Government
                                   Harvard University
                                  1737 Cambridge Street
                                  Cambridge, MA 02138
                                  sda@gov.harvard.edu




                                      EDUCATION

Harvard University                 Ph.D., Political Science          1989
University of Minnesota            B.A., Political Science           1984
                                   B.S., Economics



                            PROFESSIONAL EXPERIENCE


ACADEMIC POSITIONS

2016-present    Frank G. Thompson Professor of Government, Harvard University
2008-present    Professor, Department of Government, Harvard University
2015-present    Director, Center for American Politics, Harvard University
1998-2009       Elting Morison Professor, Department of Political Science, MIT
                     (Associate Head, 2001-2005)
1995-1998       Associate Professor, Department of Political Science, MIT
1993-1994       National Fellow, The Hoover Institution
1989-1993       Assistant Professor, Department of Political Science,
                University of California, Los Angeles



FELLOWSHIPS AND HONORS

American Academy of Arts and Sciences                     2007
Carnegie Scholar                                         2000-02
National Fellow, The Hoover Institution                  1993-94
Harry S. Truman Fellowship                               1982-86


                                             1
Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 37 of 52




                                2
        Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 38 of 52




                                      PUBLICATIONS


Books

2019         American Government, 15th edition. With Ted Lowi, Benjamin Ginsberg
                and Kenneth Shepsle. W.W. Norton.

2014         Cheap and Clean: How Americans Think About Energy in the Age of Global
                 Warming. With David Konisky. MIT Press.
                 Recipient of the Donald K. Price book award.

2008         The End of Inequality: One Person, One Vote and the Transformation of
                 American Politics. With James M. Snyder, Jr., W. W. Norton.

1996         Going Negative: How Political Advertising Divides and Shrinks the American
                 Electorate. With Shanto Iyengar. The Free Press. Recipient of the Goldsmith
                 book award.

1993         Media Game: American Politics in the Television Age. With Roy Behr and
                Shanto Iyengar. Macmillan.



Journal Articles

2021     “The CPS Voting and Registration Supplement Overstates Turnout” Journal of
              Politics Forthcoming (with Bernard Fraga and Brian Schaffner)

2021      "Congressional Representation: Accountability from the Constituent's Perspective,"
              American Journal of Political Science forthcoming (with Shiro Kuriwaki)

2020     “Proximity, NIMBYism, and Public Support for Energy Infrastructure”
              Public Opinion Quarterly (with David Konisky and Sanya Carley)
              https://doi.org/10.1093/poq/nfaa025

2020      “Understanding Exponential Growth Amid a Pandemic: An Internal Perspective,”
              Harvard Data Science Review 2 (October) (with Ray Duch, Kevin DeLuca,
              Alexander Podkul, Liberty Vittert)

2020      “Unilateral Action and Presidential Accountability,” Presidential Studies Quarterly
              50 (March): 129-145. (with Jon Rogowski)


                                               3
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 39 of 52




2019     “Backyard Voices: How Sense of Place Shapes Views of Large-Scale Energy
             Transmission Infrastructure” Energy Research & Social Science
             forthcoming(with Parrish Bergquist, Carley Sanya, and David Konisky)

2019     “Are All Electrons the Same? Evaluating support for local transmission lines
             through an experiment”PLOS ONE 14 (7): e0219066
             (with Carley Sanya and David Konisky)
              https://doi.org/10.1371/journal.pone.0219066

2018     “Learning from Recounts” Election Law Journal 17: 100-116 (with Barry C. Burden,
             Kenneth R. Mayer, and Charles Stewart III)
             https://doi.org/10.1089/elj.2017.0440


2018      “Policy, Politics, and Public Attitudes Toward the Supreme Court” American
           Politics Research (with Ariel White and Nathaniel Persily).
             https://doi.org/10.1177/1532673X18765189

2018      “Measuring Issue-Salience in Voters’ Preferences” Electoral Studies (with Maria
           Socorro Puy) 51 (February): 103-114.

2018      “Divided Government and Significant Legislation: A History of Congress,” Social
           Science History (with Maxwell Palmer and Benjamin Schneer).42 (1).

2017       “ADGN: An Algorithm for Record Linkage Using Address, Date of Birth
            Gender and Name,” Statistics and Public Policy (with Eitan Hersh)

2017      “Identity Politics” (with Socorro Puy) Public Choice. 168: 1-19.
           DOI 10.1007/s11127-016-0371-2

2016       “A 200-Year Statistical History of the Gerrymander” (with Maxwell Palmer) The
           Ohio State University Law Journal

2016       “Do Americans Prefer Co-Ethnic Representation? The Impact of Race on House
           Incumbent Evaluations” (with Bernard Fraga) Stanford University Law Review
           68: 1553-1594

2016       Revisiting Public Opinion on Voter Identification and Voter Fraud in an Era of
           Increasing Partisan Polarization” (with Nathaniel Persily) Stanford Law Review
           68: 1455-1489

2015       “The Perils of Cherry Picking Low Frequency Events in Large Sample Surveys”
           (with Brian Schaffner and Samantha Luks) Electoral Studies 40 (December):
           409-410.


                                             4
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 40 of 52




2015       “Testing Shaw v. Reno: Do Majority-Minority Districts Cause Expressive
           Harms?” (with Nathaniel Persily) New York University Law Review 90

2015       “A Brief Yet Practical Guide to Reforming U.S. Voter Registration, Election Law
           Journal, (with Daron Shaw and Charles Stewart) 14: 26-31.

2015       “Waiting to Vote,” Election Law Journal, (with Charles Stewart) 14: 47-53.

2014       “Mecro-economic Voting: Local Information and Micro-Perceptions of the
           Macro-Economy” (With Marc Meredith and Erik Snowberg), Economics and
           Politics 26 (November): 380-410.

2014       “Does Survey Mode Still Matter?” Political Analysis (with Brian Schaffner) 22:
           285-303

2013       “Race, Gender, Age, and Voting” Politics and Governance, vol. 1, issue 2.
           (with Eitan Hersh)
            http://www.librelloph.com/politicsandgovernance/article/view/PaG-1.2.132

2013       “Regional Differences in Racially Polarized Voting: Implications for the
           Constitutionality of Section 5 of the Voting Rights Act” (with Nathaniel Persily
           and Charles Stewart) 126 Harvard Law Review F 205 (2013)
           http://www.harvardlawreview.org/issues/126/april13/forum_1005.php

2013       “Cooperative Survey Research” Annual Review of Political Science (with
           Douglas Rivers)

2013       “Social Sciences and the Alternative Energy Future” Daedalus (with Bob Fri)

2013       “The Effects of Redistricting on Incumbents,” Election Law Journal
           (with James Snyder)

2012       “Asking About Numbers: How and Why” Political Analysis (with Erik
           Snowberg and Marc Meredith). doi:10.1093/pan/mps031

2012        “Movers, Stayers, and Registration” Quarterly Journal of Political Science
           (with Eitan Hersh and Ken Shepsle)

2012       “Validation: What Big Data Reveals About Survey Misreporting and the Real
           Electorate” Political Analysis (with Eitan Hersh)

2012       “Arizona Free Enterprise v. Bennett and the Problem of Campaign Finance”
           Supreme Court Review 2011(1):39-79


                                             5
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 41 of 52




2012       “The American Public’s Energy Choice” Daedalus (with David Konisky)

2012       “Challenges for Technology Change” Daedalus (with Robert Fri)

2011       “When Parties Are Not Teams: Party positions in single-member district and
           proportional representation systems” Economic Theory 49 (March)
           DOI: 10.1007/s00199-011-0610-1 (with James M. Snyder Jr. and William
           Leblanc)

2011       “Profiling Originalism” Columbia Law Review (with Jamal Greene and Nathaniel
           Persily).

2010       “Partisanship, Public Opinion, and Redistricting” Election Law Journal (with
           Joshua Fougere and Nathaniel Persily).

2010       “Primary Elections and Party Polarization” Quarterly Journal of Political Science
           (with Shigeo Hirano, James Snyder, and Mark Hansen)

2010        “Constituents’ Responses to Congressional Roll Call Voting,” American
           Journal of Political Science (with Phil Jones)

2010        “Race, Region, and Vote Choice in the 2008 Election: Implications for
           the Future of the Voting Rights Act” Harvard Law Review April, 2010. (with
           Nathaniel Persily, and Charles H. Stewart III)

2010       “Residential Mobility and the Cell Only Population,” Public Opinion Quarterly
           (with Brian Schaffner)

2009        “Explaining Attitudes Toward Power Plant Location,” Public Opinion Quarterly
           (with David Konisky)

2009       “Public risk perspectives on the geologic storage of carbon dioxide,”
           International Journal of Greenhouse Gas Control (with Gregory Singleton and
           Howard Herzog) 3(1): 100-107.

2008       “A Spatial Model of the Relationship Between Seats and Votes” (with William
           Leblanc) Mathematical and Computer Modeling (November).

2008       “The Strength of Issues: Using Multiple Measures to Gauge Preference Stability,
           Ideological Constraint, and Issue Voting” (with Jonathan Rodden and James M.
           Snyder, Jr.) American Political Science Review (May).

2008       “Access versus Integrity in Voter Identification Requirements.” New York


                                            6
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 42 of 52




           University Annual Survey of American Law, vol 63.

2008       “Voter Fraud in the Eye of the Beholder” (with Nathaniel Persily) Harvard Law
            Review (May)

2007       “Incumbency Advantages in U. S. Primary Elections,” (with John Mark Hansen,
           Shigeo Hirano, and James M. Snyder, Jr.) Electoral Studies (September)

2007        “Television and the Incumbency Advantage” (with Erik C. Snowberg and
           James M. Snyder, Jr). Legislative Studies Quarterly.

2006       “The Political Orientation of Newspaper Endorsements” (with Rebecca
           Lessem and James M. Snyder, Jr.). Quarterly Journal of Political Science vol. 1,
           issue 3.

2006       “Voting Cues and the Incumbency Advantage: A Critical Test” (with Shigeo
           Hirano, James M. Snyder, Jr., and Michiko Ueda) Quarterly Journal of
           Political Science vol. 1, issue 2.

2006       “American Exceptionalism? Similarities and Differences in National Attitudes
           Toward Energy Policies and Global Warming” (with David Reiner, Howard
           Herzog, K. Itaoka, M. Odenberger, and Fillip Johanssen) Environmental Science
           and Technology (February 22, 2006),
           http://pubs3.acs.org/acs/journals/doilookup?in_doi=10.1021/es052010b

2006       “Purple America” (with Jonathan Rodden and James M. Snyder, Jr.) Journal
           of Economic Perspectives (Winter).

2005       “Did the Introduction of Voter Registration Decrease Turnout?” (with David
            Konisky). Political Analysis.

2005       “Statistical Bias in Newspaper Reporting: The Case of Campaign Finance”
           Public Opinion Quarterly (with James M. Snyder, Jr., and Erik Snowberg).

2005       “Studying Elections” Policy Studies Journal (with Charles H. Stewart III and R.
           Michael Alvarez).

2005        “Legislative Bargaining under Weighted Voting” American Economic Review
           (with James M. Snyder, Jr., and Michael Ting)

2005       “Voting Weights and Formateur Advantages in Coalition Formation: Evidence
           from Parliamentary Coalitions, 1946 to 2002” (with James M. Snyder, Jr., Aaron
           B. Strauss, and Michael M. Ting) American Journal of Political Science.



                                            7
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 43 of 52




2005        “Reapportionment and Party Realignment in the American States” Pennsylvania
            Law Review (with James M. Snyder, Jr.)

2004       “Residual Votes Attributable to Voting Technologies” (with Charles Stewart)
           Journal of Politics

2004       “Using Term Limits to Estimate Incumbency Advantages When Office Holders
           Retire Strategically” (with James M. Snyder, Jr.). Legislative Studies Quarterly
           vol. 29, November 2004, pages 487-516.

2004       “Did Firms Profit From Soft Money?” (with James M. Snyder, Jr., and Michiko
           Ueda) Election Law Journal vol. 3, April 2004.

2003       “Bargaining in Bicameral Legislatures” (with James M. Snyder, Jr. and Mike
           Ting) American Political Science Review, August, 2003.

2003       “Why Is There So Little Money in U.S. Politics?” (with James M. Snyder, Jr.)
           Journal of Economic Perspectives, Winter, 2003.

2002       “Equal Votes, Equal Money: Court-Ordered Redistricting and the Public
           Spending in the American States” (with Alan Gerber and James M. Snyder, Jr.)
           American Political Science Review, December, 2002.
           Paper awarded the Heinz Eulau award for the best paper in the American Political
           Science Review.

2002       “Are PAC Contributions and Lobbying Linked?” (with James M. Snyder, Jr. and
           Micky Tripathi) Business and Politics 4, no. 2.

2002       “The Incumbency Advantage in U.S. Elections: An Analysis of State and Federal
           Offices, 1942-2000” (with James Snyder) Election Law Journal, 1, no. 3.

2001       “Voting Machines, Race, and Equal Protection.” Election Law Journal, vol. 1,
           no. 1

2001       “Models, assumptions, and model checking in ecological regressions” (with
           Andrew Gelman, David Park, Phillip Price, and Larraine Minnite) Journal of
           the Royal Statistical Society, series A, 164: 101-118.

2001       “The Effects of Party and Preferences on Congressional Roll Call Voting.”
           (with James Snyder and Charles Stewart) Legislative Studies Quarterly
           (forthcoming).
           Paper awarded the Jewell-Lowenberg Award for the best paper published on
           legislative politics in 2001. Paper awarded the Jack Walker Award for the best
           paper published on party politics in 2001.


                                             8
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 44 of 52




2001       “Candidate Positions in Congressional Elections,” (with James Snyder and
           Charles Stewart). American Journal of Political Science 45 (November).

2000       “Old Voters, New Voters, and the Personal Vote,” (with James Snyder and
           Charles Stewart) American Journal of Political Science 44 (February).

2000       “Soft Money, Hard Money, Strong Parties,” (with James Snyder) Columbia Law
           Review 100 (April):598 - 619.

2000       “Campaign War Chests and Congressional Elections,” (with James Snyder)
            Business and Politics. 2 (April): 9-34.

1999       “Replicating Experiments Using Surveys and Aggregate Data: The Case of
            Negative Advertising.” (with Shanto Iyengar and Adam Simon) American
           Political Science Review 93 (December).

1999       “Valence Politics and Equilibrium in Spatial Models,” (with James Snyder),
            Public Choice.

1999       “Money and Institutional Power,” (with James Snyder), Texas Law Review 77
           (June, 1999): 1673-1704.

1997       “Incumbency Advantage and the Persistence of Legislative Majorities,” (with Alan
           Gerber), Legislative Studies Quarterly 22 (May 1997).

1996       “The Effects of Ballot Access Rules on U.S. House Elections,” (with Alan
           Gerber), Legislative Studies Quarterly 21 (May 1996).

1994       “Riding the Wave and Issue Ownership: The Importance of Issues in Political
           Advertising and News,” (with Shanto Iyengar) Public Opinion Quarterly 58:
           335-357.

1994       “Horseshoes and Horseraces: Experimental Evidence of the Effects of Polls on
           Campaigns,” (with Shanto Iyengar) Political Communications 11/4 (October-
           December): 413-429.

1994       “Does Attack Advertising Demobilize the Electorate?” (with Shanto Iyengar),
           American Political Science Review 89 (December).

1994       “The Mismeasure of Campaign Spending: Evidence from the 1990 U.S. House
           Elections,” (with Alan Gerber) Journal of Politics 56 (September).

1993       “Poll Faulting,” (with Thomas R. Belin) Chance 6 (Winter): 22-28.


                                            9
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 45 of 52




1991        “The Vanishing Marginals and Electoral Responsiveness,” (with David Brady and
            Morris Fiorina) British Journal of Political Science 22 (November): 21-38.

1991        “Mass Media and Elections: An Overview,” (with Roy Behr and Shanto Iyengar)
            American Politics Quarterly 19/1 (January): 109-139.

1990        “The Limits of Unraveling in Interest Groups,” Rationality and Society 2:
             394-400.

1990        “Measuring the Consequences of Delegate Selection Rules in Presidential
            Nominations,” (with Gary King) Journal of Politics 52: 609-621.

1989        “The Nature of Utility Functions in Mass Publics,” (with Henry Brady) American
            Political Science Review 83: 143-164.


Special Reports and Policy Studies

2010        The Future of Nuclear Power, Revised.

2006        The Future of Coal. MIT Press. Continued reliance on coal as a primary power
            source will lead to very high concentrations of carbon dioxide in the atmosphere,
            resulting in global warming. This cross-disciplinary study – drawing on faculty
            from Physics, Economics, Chemistry, Nuclear Engineering, and Political Science
            – develop a road map for technology research and development policy in order to
            address the challenges of carbon emissions from expanding use of coal for
            electricity and heating throughout the world.

2003        The Future of Nuclear Power. MIT Press. This cross-disciplinary study –
            drawing on faculty from Physics, Economics, Chemistry, Nuclear Engineering,
            and Political Science – examines the what contribution nuclear power can make to
            meet growing electricity demand, especially in a world with increasing carbon
            dioxide emissions from fossil fuel power plants.

2002        “Election Day Registration.” A report prepared for DEMOS. This report analyzes
            the possible effects of Proposition 52 in California based on the experiences of 6
            states with election day registration.

2001        Voting: What Is, What Could Be. A report of the Caltech/MIT Voting
            Technology Project. This report examines the voting system, especially
            technologies for casting and counting votes, registration systems, and polling place
            operations, in the United States. It was widely used by state and national
            governments in formulating election reforms following the 2000 election.


                                              10
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 46 of 52




2001       “An Assessment of the Reliability of Voting Technologies.” A report of the
           Caltech/MIT Voting Technology Project. This report provided the first
           nationwide assessment of voting equipment performance in the United States. It
           was prepared for the Governor’s Select Task Force on Election Reform in Florida.


Chapters in Edited Volumes


2016       “Taking the Study of Public Opinion Online” (with Brian Schaffner) Oxford
           Handbook of Public Opinion, R. Michael Alvarez, ed. Oxford University Press:
            New York, NY.

2014       “Voter Registration: The Process and Quality of Lists” The Measure of
           American Elections, Barry Burden, ed..

2012       “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
           New Hampshire Elections, 1946-2002” in Confirming Elections, R. Michael
           Alvarez, Lonna Atkeson, and Thad Hall, eds. New York: Palgrave, Macmillan.

2010       “Dyadic Representation” in Oxford Handbook on Congress, Eric Schickler, ed.,
           Oxford University Press.

2008       “Voting Technology and Election Law” in America Votes!, Benjamin Griffith,
           editor, Washington, DC: American Bar Association.

2007       “What Did the Direct Primary Do to Party Loyalty in Congress” (with
           Shigeo Hirano and James M. Snyder Jr.) in Process, Party and Policy
            Making: Further New Perspectives on the History of Congress, David
           Brady and Matthew D. McCubbins (eds.), Stanford University Press, 2007.

2007       “Election Administration and Voting Rights” in Renewal of the Voting
           Rights Act, David Epstein and Sharyn O’Hallaran, eds. Russell Sage Foundation.

2006       “The Decline of Competition in Primary Elections,” (with John Mark Hansen,
           Shigeo Hirano, and James M. Snyder, Jr.) The Marketplace of Democracy,
           Michael P. McDonald and John Samples, eds. Washington, DC: Brookings.

2005       “Voters, Candidates and Parties” in Handbook of Political Economy, Barry
           Weingast and Donald Wittman, eds. New York: Oxford University Press.

2003       “Baker v. Carr in Context, 1946 – 1964” (with Samuel Isaacharoff) in
           Constitutional Cases in Context, Michael Dorf, editor. New York: Foundation
           Press.

                                           11
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 47 of 52




2002       “Corruption and the Growth of Campaign Spending”(with Alan Gerber and James
           Snyder). A User’s Guide to Campaign Finance, Jerry Lubenow, editor. Rowman
           and Littlefield.

2001       “The Paradox of Minimal Effects,” in Henry Brady and Richard Johnston, eds.,
           Do Campaigns Matter? University of Michigan Press.

2001       “Campaigns as Experiments,” in Henry Brady and Richard Johnson, eds., Do
           Campaigns Matter? University of Michigan Press.

2000       “Money and Office,” (with James Snyder) in David Brady and John Cogan, eds.,
           Congressional Elections: Continuity and Change. Stanford University Press.

1996       “The Science of Political Advertising,” (with Shanto Iyengar) in Political
           Persuasion and Attitude Change, Richard Brody, Diana Mutz, and Paul
           Sniderman, eds. Ann Arbor, MI: University of Michigan Press.

1995       “Evolving Perspectives on the Effects of Campaign Communication,” in Philo
           Warburn, ed., Research in Political Sociology, vol. 7, JAI.

1995       “The Effectiveness of Campaign Advertising: It’s All in the Context,” (with
           Shanto Iyengar) in Campaigns and Elections American Style, Candice Nelson and
           James A. Thurber, eds. Westview Press.

1993       “Information and Electoral Attitudes: A Case of Judgment Under Uncertainty,”
           (with Shanto Iyengar), in Explorations in Political Psychology, Shanto Iyengar
           and William McGuire, eds. Durham: Duke University Press.

Working Papers

2009       “Sociotropic Voting and the Media” (with Marc Meredith and Erik Snowberg),
           American National Election Study Pilot Study Reports, John Aldrich editor.

2007       “Public Attitudes Toward America’s Energy Options: Report of the 2007 MIT
           Energy Survey” CEEPR Working Paper 07-002 and CANES working paper.

2006      "Constituents' Policy Perceptions and Approval of Members' of Congress" CCES
          Working Paper 06-01 (with Phil Jones).

2004       “Using Recounts to Measure the Accuracy of Vote Tabulations: Evidence from
           New Hampshire Elections, 1946 to 2002” (with Andrew Reeves).

2002       “Evidence of Virtual Representation: Reapportionment in California,” (with


                                            12
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 48 of 52




           Ruimin He and James M. Snyder).

1999       “Why did a majority of Californians vote to lower their own power?” (with James
           Snyder and Jonathan Woon). Paper presented at the annual meeting of the
           American Political Science Association, Atlanta, GA, September, 1999.
           Paper received the award for the best paper on Representation at the 1999 Annual
           Meeting of the APSA.

1999       “Has Television Increased the Cost of Campaigns?” (with Alan Gerber and James
           Snyder).

1996       “Money, Elections, and Candidate Quality,” (with James Snyder).

1996       “Party Platform Choice - Single- Member District and Party-List Systems,”(with
           James Snyder).

1995       “Messages Forgotten” (with Shanto Iyengar).

1994       “Consumer Contributors and the Returns to Fundraising: A Microeconomic
           Analysis,” (with Alan Gerber), presented at the Annual Meeting of the American
           Political Science Association, September.

1992       “Biases in Ecological Regression,” (with R. Douglas Rivers) August, (revised
           February 1994). Presented at the Midwest Political Science Association Meetings,
           April 1994, Chicago, IL.

1992       “Using Aggregate Data to Correct Nonresponse and Misreporting in Surveys”
           (with R. Douglas Rivers). Presented at the annual meeting of the Political
           Methodology Group, Cambridge, Massachusetts, July.

1991       “The Electoral Effects of Issues and Attacks in Campaign Advertising” (with
           Shanto Iyengar). Presented at the Annual Meeting of the American Political
           Science Association, Washington, DC.

1991       “Television Advertising as Campaign Strategy: Some Experimental Evidence”
           (with Shanto Iyengar). Presented at the Annual Meeting of the American
           Association for Public Opinion Research, Phoenix.

1991       “Why Candidates Attack: Effects of Televised Advertising in the 1990 California
           Gubernatorial Campaign,” (with Shanto Iyengar). Presented at the Annual
           Meeting of the Western Political Science Association, Seattle, March.

1990       “Winning is Easy, But It Sure Ain’t Cheap.” Working Paper #90-4, Center for the
           American Politics and Public Policy, UCLA. Presented at the Political Science
           Departments at Rochester University and the University of Chicago.

                                           13
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 49 of 52




Research Grants

1989-1990    Markle Foundation. “A Study of the Effects of Advertising in the 1990
             California Gubernatorial Campaign.” Amount: $50,000

1991-1993    Markle Foundation. “An Experimental Study of the Effects of Campaign
             Advertising.” Amount: $150,000

1991-1993    NSF. “An Experimental Study of the Effects of Advertising in the 1992
             California Senate Electoral.” Amount: $100,000

1994-1995    MIT Provost Fund. “Money in Elections: A Study of the Effects of Money on
             Electoral Competition.” Amount: $40,000

1996-1997    National Science Foundation. “Campaign Finance and Political Representation.”
             Amount: $50,000

1997         National Science Foundation. “Party Platforms: A Theoretical Investigation of
             Party Competition Through Platform Choice.” Amount: $40,000

1997-1998    National Science Foundation. “The Legislative Connection in Congressional
             Campaign Finance. Amount: $150,000

1999-2000    MIT Provost Fund. “Districting and Representation.” Amount: $20,000.

1999-2002   Sloan Foundation. “Congressional Staff Seminar.” Amount: $156,000.

2000-2001    Carnegie Corporation. “The Caltech/MIT Voting Technology Project.”
             Amount: $253,000.

2001-2002    Carnegie Corporation. “Dissemination of Voting Technology Information.”
             Amount: $200,000.

2003-2005    National Science Foundation. “State Elections Data Project.” Amount:
             $256,000.

2003-2004    Carnegie Corporation. “Internet Voting.” Amount: $279,000.

2003-2005    Knight Foundation. “Accessibility and Security of Voting Systems.” Amount:
             $450,000.

2006-2008    National Science Foundation, “Primary Election Data Project,” $186,000


                                           14
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 50 of 52




2008-2009     Pew/JEHT. “Measuring Voting Problems in Primary Elections, A National
              Survey.” Amount: $300,000

2008-2009     Pew/JEHT. “Comprehensive Assessment of the Quality of Voter Registration
              Lists in the United States: A pilot study proposal” (with Alan Gerber).
              Amount: $100,000.

2010-2011     National Science Foundation, “Cooperative Congressional Election Study,”
              $360,000

2010-2012     Sloan Foundation, “Precinct-Level U. S. Election Data,” $240,000.

2012-2014     National Science Foundation, “Cooperative Congressional Election Study, 2010-
              2012 Panel Study” $425,000

2012-2014     National Science Foundation, “2012 Cooperative Congressional Election
              Study,” $475,000

2014-2016     National Science Foundation, “Cooperative Congressional Election Study, 2010-
              2014 Panel Study” $510,000

2014-2016     National Science Foundation, “2014 Cooperative Congressional Election
              Study,” $400,000

2016-2018     National Science Foundation, “2016 Cooperative Congressional Election
              Study,” $485,000

2018-2020     National Science Foundation, “2018 Cooperative Congressional Election
              Study,” $844,784.

2019-2022     National Science Foundation, RIDIR: “Collaborative Research: Analytic Tool
              for Poststratification and small-area estimation for survey data.” $942,607



Professional Boards

Editor, Cambridge University Press Book Series, Political Economy of Institutions and
Decisions, 2006-2016

Member, Board of the Reuters International School of Journalism, Oxford University, 2007 to
present.

Member, Academic Advisory Board, Electoral Integrity Project, 2012 to present.


                                             15
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 51 of 52




Contributing Editor, Boston Review, The State of the Nation.

Member, Board of Overseers, American National Election Studies, 1999 - 2013.

Associate Editor, Public Opinion Quarterly, 2012 to 2013.

Editorial Board of Harvard Data Science Review, 2018 to present.
Editorial Board of American Journal of Political Science, 2005 to 2009.
Editorial Board of Legislative Studies Quarterly, 2005 to 2010.
Editorial Board of Public Opinion Quarterly, 2006 to present.
Editorial Board of the Election Law Journal, 2002 to present.
Editorial Board of the Harvard International Journal of Press/Politics, 1996 to 2008.
Editorial Board of Business and Politics, 2002 to 2008.
Scientific Advisory Board, Polimetrix, 2004 to 2006.


Special Projects and Task Forces

Principal Investigator, Cooperative Congressional Election Study, 2005 – present.

CBS News Election Decision Desk, 2006-present

Co-Director, Caltech/MIT Voting Technology Project, 2000-2004.

Co-Organizer, MIT Seminar for Senior Congressional and Executive Staff, 1996-2007.

MIT Energy Innovation Study, 2009-2010.
MIT Energy Initiative, Steering Council, 2007-2008
MIT Coal Study, 2004-2006.
MIT Energy Research Council, 2005-2006.
MIT Nuclear Study, 2002-2004.
Harvard University Center on the Environment, Council, 2009-present


Expert Witness, Consultation, and Testimony

2001           Testimony on Election Administration, U. S. Senate Committee on Commerce.
2001           Testimony on Voting Equipment, U.S. House Committee on Science, Space,
               and Technology
2001           Testimony on Voting Equipment, U.S. House Committee on House
               Administration
2001           Testimony on Voting Equipment, Congressional Black Caucus
2002-2003      McConnell v. FEC, 540 U.S. 93 (2003), consultant to the Brennan Center.
2009           Amicus curiae brief with Professors Nathaniel Persily and Charles Stewart on
               behalf of neither party to the U.S. Supreme Court in the case of Northwest

                                               16
       Case 1:20-cv-04809-TCB Document 62-2 Filed 12/05/20 Page 52 of 52




             Austin Municipal Utility District Number One v. Holder, 557 U.S. 193 (2009).
2009         Testimony on Voter Registration, U. S. Senate Committee on Rules.
2011-2015    Perez v. Perry, U. S. District Court in the Western District of Texas (No. 5:11-
             cv-00360). Exert witness on behalf of Rodriguez intervenors.
2011-2013     State of Texas v. United States, the U.S. District Court in the District of
             Columbia (No. 1:11-cv-01303), expert witness on behalf of the Gonzales
             intervenors.
2012-2013    State of Texas v. Holder, U.S. District Court in the District of Columbia (No.
             1:12-cv-00128), expert witness on behalf of the United States.
2011-2012    Guy v. Miller in U.S. District Court for Nevada (No. 11-OC-00042-1B), expert
             witness on behalf of the Guy plaintiffs.
2012         In re Senate Joint Resolution of Legislative Apportionment, Florida Supreme
             Court (Nos. 2012-CA-412, 2012-CA-490), consultant for the Florida
             Democratic Party.
2012-2014    Romo v. Detzner, Circuit Court of the Second Judicial Circuit in Florida (No.
             2012 CA 412), expert witness on behalf of Romo plaintiffs.
2013-2014    LULAC v. Edwards Aquifer Authority, U.S. District Court for the Western
             District of Texas, San Antonio Division (No. 5:12cv620-OLG,), consultant and
             expert witness on behalf of the City of San Antonio and San Antonio Water
             District
2013-2014    Veasey v. Perry, U. S. District Court for the Southern District of Texas, Corpus
             Christi Division (No. 2:13-cv-00193), consultant and expert witness on behalf of
             the United States Department of Justice.
2013-2015    Harris v. McCrory, U. S. District Court for the Middle District of North
             Carolina (No. 1:2013cv00949), consultant and expert witness on behalf of the
             Harris plaintiffs. (later named Cooper v. Harris)
2014         Amicus curiae brief, on behalf of neither party, Supreme Court of the United
             States, Alabama Democratic Conference v. State of Alabama.
2014- 2016   Bethune-Hill v. Virginia State Board of Elections, U. S. District Court for the
             Eastern District of Virginia (No. 3:2014cv00852), consultant and expert on
             behalf of the Bethune-Hill plaintiffs.
2015         Amicus curiae brief in support of Appellees, Supreme Court of the United
             States, Evenwell v. Abbott
2016-2017    Perez v. Abbott, U. S. District Court in the Western District of Texas (No. 5:11-
             cv-00360). Exert witness on behalf of Rodriguez intervenors.
2017-2018    Fish v. Kobach, U. S. District Court in the District of Kansas (No. 2:16-cv-
             02105-JAR). Expert witness of behalf of the Fish plaintiffs.




                                            17
